Citation Nr: 0639252	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an unspecified 
skin/rash condition, including tinea cruris, and, if so, 
whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a January 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

The reopened claim for service connection for an unspecified 
skin/rash condition, including tinea cruris, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied the 
claim for service connection for an unspecified skin 
condition, including tinea cruris, on the basis that no new 
and material evidence had been submitted, as there was no 
evidence of a current skin condition or any evidence linking 
a former skin condition to service.  

2.  Additional evidence submitted since November 2002 on the 
issue of service connection for an unspecified skin/rash 
condition, including tinea cruris, is new and material as it 
includes medical evidence that raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's November 2002 decision denying service 
connection for an unspecified skin condition, including tinea 
cruris, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2002).

2.  The evidence added to the record subsequent to the RO's 
November 2002 rating decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2006).  These provisions apply to most claims 
for benefits received by VA on or after November 9, 2000, as 
well as any claim not decided as of that date.  

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for an unspecified skin/rash condition, including 
tinea cruris, it is the Board's conclusion that it is not 
precluded from now adjudicating the question of whether the 
claim is reopened.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim and 
granting the claim only to this extent, which, at this point, 
poses no risk of prejudice to the veteran.  See generally 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran seeks to establish service connection for an 
unspecified skin/rash condition, which he contends began 
while he was stationed in Vietnam.  He asserts that he was 
told by a field medic he was suffering from syphilis, but was 
later told that he had jungle rot.  The veteran indicates 
that he sought VA and private treatment for this condition.  
See May 2004 VA Form 9.  The RO declined to reopen the claim 
and continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the Columbia, South Carolina, RO in 
November 2002 declined to reopen the veteran's claim for 
entitlement to service connection for an unspecified skin 
condition, including tinea cruris, on the basis that the 
veteran had failed to submit new and material evidence.  The 
RO indicated that there was no evidence showing the veteran 
had a current skin condition and no evidence linking a former 
skin condition to service.  The RO notified the veteran of 
this decision by letter dated November 25, 2002, but he did 
not file a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.302(a) (2002) (a Notice of Disagreement 
(NOD) shall be filed with the agency of original jurisdiction 
(AOJ) within one year from the date that the agency mails 
notice of the determination).  An unappealed determination of 
the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2006).  

The veteran filed a claim to reopen in August 2003 and this 
appeal ensues from the RO's January 2004 rating decision, 
which declined to reopen the claim and continued the previous 
denial.  As a general rule, once a claim has been disallowed, 
that claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Evidence before the RO in November 2002 included the 
veteran's service medical records, which are devoid of any 
reference to treatment for a skin condition.  At the time of 
his separation from service, the veteran denied ever having, 
or then having, any skin diseases.  See February 1970 report 
of medical history examination.  A post-service record from 
Dr. McMath found a non-specific rash of the groin in July 
1970.  See February 1971 certificate of attending physician.  
Other post-service records before the RO in November 2002 did 
not contain references to any skin problem(s).  See March 
1971 VA compensation and pension (C&P) examination report; 
treatment records from the VA Medical Center (VAMC) in 
Columbia dated April 1978, October 1979, March 1981.  Nor was 
there any indication from more current evidence of record 
that the veteran had an existing skin condition.  See 
Columbia VAMC treatment records dated from September 2001 to 
October 2002.  

Evidence of record since the RO's November 2002 decision 
includes a June 2003 VA C&P diabetes mellitus examination 
report, which indicates that a skin examination revealed 
bilateral onychomycosis and mild tinea pedis.  An April 2004 
treatment note from the Columbia VAMC reports that the 
veteran was complaining of a rash that had been present for 
the past 30 years.  See PC provider follow up note.  These 
records are both considered new, as neither was of record 
when the RO issued its November 2002 rating decision.  These 
records also raise a reasonable possibility of substantiating 
the claim, and are thus considered material.  More 
specifically, they suggest that the veteran currently suffers 
from a skin condition.  Having found that new and material 
evidence has been presented since the last final denial, the 
claim for entitlement to service connection for an 
unspecified skin/rash condition, including tinea cruris, is 
reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claim.


ORDER

The claim for service connection for an unspecified skin/rash 
condition, including tinea cruris, is reopened.  To this 
extent only, the appeal is granted.




REMAND

The veteran reports being treated for a rash by Dr. McMath, 
who said its cause was unknown, and also reported seeing a 
dermatologist at the VA hospital in 1973.  See June 2002 VA 
Form 21-4138; May 2004 VA Form 9.  The earliest record of VA 
treatment, however, is a record from the VA hospital in 
Columbia dated April 1978.  The RO should attempt to obtain 
any treatment records from the VAMC in Columbia prior to 
April 1978.  The RO should also attempt to obtain any and all 
treatment records from Dr. McMath.  Although a May 2003 VA 
letter to the veteran indicated that his treatment records 
from Dr. McMath were already of record, the only record from 
Dr. McMath is the February 1971 certificate of attending 
physician, and it is unclear whether this comprises all of 
Dr. McMath's records.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination 
will be provided or a medical opinion obtained if review of 
the evidence of record reveals that an examination or opinion 
is necessary for a decision to be rendered.  Based on the 
evidence as a whole, a medical examination is necessary for 
the purpose of ascertaining the current skin disability 
diagnosis or diagnoses, and for an opinion on whether any 
current diagnosis is related to service.  This is 
particularly important given the post-service medical 
evidence indicating that the veteran was suffering from a 
non-specific groin rash in July 1970 (approximately four 
months after his separation from service) and the more recent 
treatment record from the VAMC in Columbia, which reports the 
veteran was complaining of a rash that had been present for 
30 years.  See February 1971 record from Dr. McMath; April 
2004 PC provider follow up note.  The veteran is hereby 
notified that it is his responsibility to report for any 
scheduled examination and to cooperate in the development of 
the case, and that the consequences of failing to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records prior to April 1978 from the 
Columbia VAMC.  If these records cannot 
be located, the RO should indicate 
whether they do not exist and whether 
further efforts to obtain them would be 
futile.  

2.  Obtain the veteran's treatment 
records from the Columbia VAMC since 
April 2004.  

3.  Ask the veteran to provide 
authorization for the release of 
treatment records from Dr. McMath, and 
obtain all of these treatment records.  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current skin disability 
diagnosis or diagnoses.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service.  The examiner should 
explain the reason(s) for the opinion(s).  
The claims folder should be made 
available to the examiner for review.  

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided an 
updated supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


